In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-666V
                                     Filed: January 24, 2017
                                       Not for Publication


*************************************
GWENDOLYN MURPHY,                         *
                                          *
              Petitioner,                 *
                                          *                   Damages decision based on
 v.                                       *                   stipulation; influenza (“flu”)
                                          *                   vaccine; neurological
SECRETARY OF HEALTH                       *                   demyelinating injury
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Ed Kraus, Chicago, IL, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On January 24, 2017, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered from a
neurological demyelinating injury caused by her October 15, 2009 receipt of influenza (“flu”)
vaccine. Petitioner further alleges that she experienced residual effects of this injury for more
than six months. Respondent denies that the flu vaccine caused petitioner to suffer from a
neurological demyelinating injury or any other injury. Nonetheless, the parties agreed to resolve

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
                                                    1
this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ stipulation, attached, and awards compensation in the amount and on the terms set forth in
the stipulation. Pursuant to the stipulation, the court awards a lump sum of $200,000.00,
representing reimbursement for all damages that would be available under 42 U.S.C.
§ 300aa-15(a) (2012). The award shall be in the form of a check payable to petitioner in the
amount of $200,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: January 24, 2017                                                   s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
Case 1:12-vv-00666-UNJ Document 81 Filed 01/24/17 Page 1 of 5
Case 1:12-vv-00666-UNJ Document 81 Filed 01/24/17 Page 2 of 5
Case 1:12-vv-00666-UNJ Document 81 Filed 01/24/17 Page 3 of 5
Case 1:12-vv-00666-UNJ Document 81 Filed 01/24/17 Page 4 of 5
Case 1:12-vv-00666-UNJ Document 81 Filed 01/24/17 Page 5 of 5